Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (JP 2016-012728 A).

    PNG
    media_image1.png
    281
    516
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 1(b)
Regarding Claim 1:
Matsushita teaches a laminated electronic component comprising 
a coil (15 formed the coil in Fig. 1(b) para 0027), and
a laminated body (12, para 0027), wherein 
the coil is formed in the laminated body of pluralities of laminated (construed from Fig. 1b) magnetic material layers (see para 0060) and conductor patterns by electrically connecting the conductor patterns adjacent to each other via (17) the magnetic material layers, wherein 
the magnetic material layers contain a metal magnetic material (see para 0060), wherein 
the coil has a first end portion (not expressly labeled; see Drawing: 1) close to a bottom surface (12b) of the laminated body and a second end portion (not expressly labeled; see Drawing: 1)  distant from the bottom surface of the laminated body, wherein
the first end portion is electrically connected to a first external terminal (left side electrode 18) disposed on the bottom surface of the laminated body, wherein 
the second end portion is electrically connected to a second external terminal (right side electrode 18) disposed on the bottom surface of the laminated body via an electrode (16a, see para 0028) disposed on a side surface of the laminated body, and wherein the electrode is covered with an insulator film (13, see para 0031).  

Regarding Claim 2:
As applied to claim 1, Matsushita teaches that the laminated body has a top surface (12a, Drawing: 1) opposite to the bottom surface; and the electrode has a first end (16b, Fig. 1b; para 0030) that contacts the second external terminal and a second end (not labeled; i.e. upper part of 16 in Drawing: 1) opposite to the first end, the second end being at a position along the side surface of the laminated body such that a space exists (construed from Drawing: 1) between the top surface and the second end.  

Regarding Claim 3:
As applied to claim 2, Matsushita teaches that a portion of the insulator film (13)  extends into the space (construed from Drawing: 1).

Regarding Claim 4:
As applied to claim 3, Matsushita teaches that the portion of the insulator film that extends into the space covers the second end of the electrode (construed from Drawing: 1).

Regarding Claim 5:
As applied to claim 3, Matsushita teaches that the portion of the insulator film that extends into the space contacts the side surface of the laminated body (construed from Drawing: 1).

Regarding Claim 6:
As applied to claim 3, Matsushita teaches that the portion of the insulator film that extends into the space covers the second end of the electrode and contacts the side surface of the laminated body (construed from Drawing: 1).

Regarding Claim 7:
As applied to claim 1, Matsushita teaches that the insulator film includes a dielectric material (i.e. ceramic; see para 0031).

Regarding Claim 9:
As applied to claim 7, Matsushita teach that the insulator film includes a magnetic material (para 0060).

Regarding Claim 11:
As applied to claim 1, Matsushita teaches that the insulator film includes a nonmagnetic material (see  para 0031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Omori et al. (US 20180041185 A1).
Regarding Claim 8:
As applied to claim 7, Matsushita does not teach that the dielectric material includes at least one of glass and a glass ceramic
	However, Omori teaches that insulator layers 11 to 14 have substantially the same thickness and are made of Cu—Zn ferrite, non-magnetic material, such as a glass ceramic (see para 0036). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Matsushita in view of Omori to have that the dielectric material includes at least one of glass and a glass ceramic to provide corrosion resistance, high resistivity and break-down voltage.

Regarding Claim 10:
As applied to claim 9, the modified Matsushita teaches that the magnetic material includes ferrite (see Omori’s para 0036).

Regarding Claim 12:
As applied to claim 1, Matsushita teaches that the insulator film includes a dielectric material and one of a magnetic material and a nonmagnetic material (see Omori’s para 0036).

Regarding Claim 13:
As applied to claim 12, the modified Matsushita teaches that the dielectric material includes at least one of glass and a glass ceramic; and the magnetic material includes ferrite (see Omori’s para 0036).

Claim 14 is rejected under AIA  35 U.S.C. 103 as obvious over by Matsushita.
Regarding Claim 14: 
As applied to claim 1, Matsushita teaches all the feature of the claim, but silent on the insulator film includes a material having a higher volume resistivity and withstand 
voltage than a material of the laminated body. 
However, it is well-known and the Examiner takes Official Notice (see MPEP § 2144.03.A) that the insulator film (i.e. which is made from ceramic material) includes a material having a higher volume resistivity and withstand voltage than a material of the laminated body (i.e. which made of ferrite material). .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of what is well known into Matsushita to have the insulator film includes a material having a higher volume resistivity and withstand voltage than a material of the laminated body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837